244 F.3d 1267 (11th Cir. 2001)
JERRY GREENBERG, IDAZ GREENBERG, Plaintiffs-Appellants,v.NATIONAL GEOGRAPHIC SOCIETY, a District of Columbia Corporation, NATIONAL GEOGRAPHIC ENTERPRISES, INC., a corporation, MINDSCAPE, INC.,  a California corporation, Defendants-Appellees.
No. 00-10510D. C. Docket No. 97-03924-CV-JAL
UNITED STATES COURT OF APPEALSELEVENTH CIRCUIT
March 22, 2001

Appeal from the United States District Court for the Southern District of Florida
Before ANDERSON, Chief Judge, TJOFLAT and BIRCH, Circuit Judges.
BIRCH, Circuit Judge:


1
This appeal requires us, as a matter of first impression in this circuit, to  construe the extent of the privilege afforded to the owner of a copyright in a  collective work to reproduce and distribute the individual contributions to the  collective work "as part of that particular collective work, any revision of  that collective work, and any later collective work in the same series" under 17  U.S.C.  201(c).1 In this copyright infringement case, the district court  granted the defendants' motion for summary judgment, holding that the allegedly  infringing work was a revision of a prior collective work that fell within the  defendants' privilege under  201(c). Because we find that the defendants'  product is not merely a revision of the prior collective work but instead  constitutes a new collective work that lies beyond the scope of  201(c), we  REVERSE.

I.  BACKGROUND

2
The National Geographic Society ("Society") purports to be the world's largest  nonprofit scientific and educational organization at approximately 9.5 million  members, and is responsible for the publication of National Geographic Magazine  ("Magazine"). Through National Geographic Enterprises, a wholly owned,  for-profit subsidiary, the Society also produces television programs and  computer software, along with other educational products. In order to acquire  photographs for the Magazine and its other publications, the Society hires  freelance photographers on an independent-contractor basis to complete specific  assignments.


3
Jerry Greenberg is a photographer who completed four photographic assignments  for the Society over the course of 30 years. Photographs from the first three  assignments were published in the January 1962, February 1968, and May 1971  issues of the Magazine, respectively. The terms of Greenberg's employment for  these assignments were set out in a series of relatively informal letters.  Greenberg received compensation consisting of a daily fee, a fee based on the  number of photographs published, and payment of expenses, and in return the  Society acquired all rights in any photograph taken on the jobs that was  ultimately selected for publication in the Magazine. In 1985, at Greenberg's  request, the Society reassigned its copyrights in the pictures from these three  jobs back to Greenberg. Greenberg's fourth hire for the Society appeared in the  July 1990 issue of the Magazine, but the agreement for this job was more  detailed than its predecessors. The principle terms of the fourth agreement were  similar to those of the first three; however, in this agreement it was  explicitly provided that all rights that the Society acquired in the photographs  from the job would be returned to Greenberg 60 days after the pictures were  published in the Magazine.


4
In 1996, the Society, in collaboration with Mindscape, Inc., began the  development of a product called "The Complete National Geographic" ("CNG"),  which is a 30 CD-ROM library that collects every2 issue of the Magazine from  1888 to 1996 in digital format. There are three components of the CNG that are  relevant to this appeal: (1) the moving covers sequence ("Sequence"); (2) the  digitally reproduced issues of the Magazine themselves ("Replica"); and (3) the  computer program that serves as the storage repository and retrieval system for  the images ("Program").


5
The Sequence is an animated clip that plays automatically when any disc from the  CNG library is activated. The clip begins with the image of an actual cover of a  past issue of the Magazine. This image, through the use of computer animation,  overlappingly fades ("morphs") into the image of another cover, pauses on that  cover for approximately one second, and then morphs into another cover image,  and so on, until 10 different covers have been displayed. One of the cover  images used in the moving covers sequence is a picture of a diver that was taken  by Greenberg in 1961. The entire sequence lasts for 25 seconds, and is  accompanied by music and sound effects.


6
The collected issues of the Magazine, which are, of course, the CNG's raison  d'etre, were converted to digital format through a process of scanning each  cover and page of each issue into a computer. What the user of the CNG sees on  his computer screen, therefore, is a reproduction of each page of the Magazine  that differs from the original only in the size and resolution of the  photographs and text. Every cover, article, advertisement, and photograph  appears as it did in the original paper copy of the Magazine. The user can print  out the image of any page of the Magazine, but the CNG does not provide a means  for the user to separate the photographs from the text or otherwise to edit the  pages in any way.


7
The Program, which was created by Mindscape, is the element of the software that  enables the user to select, view, and navigate through the digital "pages" of  the Magazine Replica on the CD- ROM. In creating the Program for the CNG,  Mindscape incorporated two separate programs: the CD Author Development System  ("CDA"), which is a search engine created by Dataware Technologies, Inc.; and  the PicTools Development Kit ("PicTools"), which is a program for compressing  and decompressing images that was created by Pegasus Imaging Corp.3 The CNG  package contains a "shrink-wrap" license agreement in which "all rights [in the  Program] not expressly granted are reserved by Mindscape or its suppliers."  Without the Program, the Replica could still be stored on a CD-ROM, but the  individual "pages" of the Magazine would not be efficiently accessible to the  user of the CNG.


8
Prior to placing the CNG on the market, the Society dispatched a letter to each  person who had contributed to the Magazine. This letter informed the  contributors about the CNG product and stated the Society's position that it  would not provide the contributors with any additional compensation for the  digital republication and use of their works. Greenberg contends that he  responded to this notice through counsel and objected to the Society's use of  his photographs in the CNG, but he received no response from the Society.


9
The Society sought registration for its claim of copyright for the CNG in 1998,  but noted 1997 as the year of its completion. On the registration form,4 the  Society indicated that the "nature of authorship" included photographs, text,  and an "introductory audiovisual montage." The Society claimed that the work had  not been registered before, but indicated that it was a derivative work, namely  a "compilation of pre-existing material primarily pictorial," to which a "brief  introductory audiovisual montage" had been added. No reference was made to, nor  was there any disclosure of, the copyrightable Mindscape Program or the two  pre-existing, copyrightable sub-programs that it incorporates, all of which are  also components of the CNG. The box in which the CNG is packaged and each  individual CD-ROM bear the mark "   1997 National Geographic Society"-indicating  the creation of a new work of authorship in 1997.


10
Greenberg initiated an infringement action against the Society, National  Geographic Enterprises, and Mindscape, alleging five counts of copyright  infringement, two of which are relevant here: count "III" addressed the  Society's reuse of Greenberg's photographs in the CNG, generally, and count "V"  specifically addressed the use of his diver photograph in the Sequence. The  Society, together with the two other defendants, moved for summary judgment on  counts III-V, arguing that it had a privilege under  201(c) to reproduce and  distribute Greenberg's photographs in the CNG because it owned the copyright in  the original issues of the Magazine in which the photographs appeared.5  Greenberg filed a cross-motion for summary judgment on count III. The district court, relying on the district court opinion in Tasini v. New York Times Co.,  972 F.Supp. 804 (S.D.N.Y. 1997), rev'd 206 F.3d 161 (2d Cir. 2000), cert.  granted, 69 U.S.L.W. 3312, 3316 (U.S. Nov. 6, 2000) (No. 00-201), held that the  CNG constituted a "revision" of the paper copies of the Magazine that was within  the Society's privilege under  201(c), and accordingly granted summary judgment  for all of the defendants on counts III-V. The district court later dismissed  counts I and II, which did not relate to the CNG, at the parties' joint request.  The Greenbergs appeal the district court's judgment only as to counts III and V.

II.  DISCUSSION

11
To evaluate the claims of infringement leveled by Greenberg against the  defendants,6 we must interpret and apply  201(c) of the Act. That section  constitutes the sole basis and defense of the Society's use of Greenberg's  copyrighted photographs. In all cases involving copyright law, we understand  that any interpretation and application of the statutory law must be consistent  with the copyright clause of the United States Constitution; specifically, the  eighth clause of the eighth section of Article I. That clause is a limitation,  as well as a grant, of the copyright power.7 The copyright clause, consisting of  twenty-four words crafted by our founding fathers, is the Rosetta Stone for all  statutory interpretation and analysis. Accordingly, it is upon that predicate  that we examine  201(c) in the context of this case.8


12
The Society conceded that it has used Greenberg's photographs in a way that is  inconsistent with his exclusive rights as an author under  106.9 However, the  Society contends that it is privileged to make such use of the photographs under   201(c), and therefore does not violate such exclusive rights and thus is not  an infringer under  501(a). Subpart "c" of  201, entitled "Ownership of  Copyright," provides:


13
(c) Contributions to Collective Works.-Copyright in each separate contribution  to a collective work is distinct from copyright in the collective work as a  whole, and vests initially in the author of the contribution. In the absence  of an express transfer of the copyright or of any rights under it, the owner  of copyright in the collective work is presumed to have acquired only the  privilege of reproducing and distributing the contribution as part of that  particular collective work, any revision of that collective work, and any  later collective work in the same series.


14
In the context of this case, Greenberg is "the author of the contribution" (here  each photograph is a contribution) and the Society is "the owner of copyright in  the collective work" (here the Magazine). Note that the statute grants to the  Society "only [a] privilege," not a right. Thus the statute's language contrasts  the contributor's "copyright" and "any rights under it" with the publisher's  "privilege." This is an important distinction that militates in favor of  narrowly construing the publisher's privilege when balancing it against the  constitutionally-secured rights of the author/contributor.


15
The Society argues that its use of Greenberg's photographs constitutes a  "revision" of the Magazine ["that collective work"], referring to the CNG as the  compendium of over 1200 independent back issues, i.e. in copyright terms, a  collective work of separate and distinct collective works, arranged in  chronological order. The Society argues that its use of Greenberg's photographs  constitutes a "revision" of the Magazine ["that collective work"], referring to  the CNG as the compendium of over 1,200 independent back issues; in copyright  terms, a collective work of separate and distinct collective works, arranged in  chronological order.10 Assuming arguendo, but expressly not deciding, that  201(c)'s revision privilege embraces the entirety of the Replica portion of the  CNG (the 1,200 issues, as opposed to each separate issue of the Magazine), we  are unable to stretch the phrase "that particular collective work" to encompass  the Sequence and Program elements as well. In layman's terms, the instant  product is in no sense a "revision." In this case we do not need to consult  dictionaries or colloquial meanings to understand what is permitted under   201(c). Congress in its legislative commentary spelled it out in the concluding  paragraph of its discussion of  201(c) (which is identical in both the Senate  and House versions):11


16
The basic presumption of section 201(c) is fully consistent with present law  and practice, and represents a fair balancing of equities. At the same time,  the last clause of the subsection, under which the privilege of republishing  the contribution under certain limited circumstances would be presumed, is an  essential counterpart of the basic presumption. Under the language of this  clause a publishing company could reprint a contribution from one issue in a  later issue of its magazine, and could reprint an article from a 1980 edition  of an encyclopedia in a 1990 revision of it, the publisher could not revise  the contribution itself or include it in a new anthology or an entirely  different magazine or other collective work.


17
H.R. Rep. No. 94-1476, at 122-23 (1976), reprinted in 1976 U.S.C.C.A.N. 5659,  5738 (emphasis added).


18
As discussed above, the CNG is an "other collective work" composed of the  Sequence, the Replica, and the Program. However, common-sense copyright analysis  compels the conclusion that the Society, in collaboration with Mindscape, has  created a new product ("an original work of authorship"), in a new medium, for a  new market that far transcends any privilege of revision or other mere  reproduction envisioned in  201(c).12


19
This analysis is totally consistent with the conduct of the Society when it  registered its claim of copyright in the CNG (under the title "108 Years of  National Geographic on CD-ROM"). Under section "5" of the copyright registration  form, in response to the question: "Has registration for this work, or for an  earlier version of this work, already been made in the Copyright Office?"; the  Society replied, "No." Accordingly, this was a new work. Registrations had  already been made relative to individual issues of the Magazine. Under section  "6", subpart "a", the Society described the work (the CNG) as a "Compilation of  pre-existing material primarily pictorial." Under section "6", subpart "b",  which requested, "Material added to this work. Give a brief, general statement  of the material that has been added to this work and in which copyright is  claimed," the Society wrote "Brief introductory audiovisual montage." See  Appendix A.13 Thus, even the Society admitted that the registered work, the CNG,  was a compilation. Recall that a collective work is included in the definition  of compilation and embraces those works wherein its separate components are each  themselves copyrightable-as are the Sequence, Replica, and Program (the  "pre-existing materials" referred to in part [only the Replica was disclosed] by  the Society in section "6".). Accordingly, in the words of the legislative  report, "the publisher [the Society] could not . . . include [the contribution  (the photographs)] in a new anthology . . . or other collective work [the CNG]." Thus in creating a new work the Society forfeited any privilege that it might14  have enjoyed with respect to only one component thereof, the Replica.


20
With respect to the Sequence and its unauthorized use of Greenberg's diver  photograph, we find that the Society has infringed upon the photographer's  exclusive right under  106(2) to prepare derivative works based upon his  copyrighted photograph. The Society has selected ten preexisting works,  photographs included in covers of ten issues of the Magazine, including  Greenberg's, and transformed them into a moving visual sequence that morphs one  into the other over a span of approximately 25 seconds. Moreover, the Society  repositioned Greenberg's photograph from a horizontal presentation of the diver  into a vertical presentation of that diver. Manifestly, this Sequence, an  animated, transforming selection and arrangement of preexisting copyrighted  photographs constitutes at once a compilation, collective work, and, with  reference to the Greenberg photograph, a derivative work. See Warren Publ'g, 115  F.3d at 1515 n.16.


21
The Society argues that its use of Greenberg's diver photograph was a fair use  under  107.15 Guided by the principles explained in Campbell v. Acuff-Rose  Music, Inc., 510 U.S. 569, 114 S.Ct. 1164 (1994),16 we find that the Society has  neither a fair use defense or right. See Bateman v. Mnemonics, Inc., 79 F.3d  1532, 1542 n.22 (11th Cir. 1996); David Nimmer, "An Odyssey through Copyright's  Vicarious Defenses," 73 N.Y.U. L. Rev. 162, 191 (1998). The use of the diver  photograph far transcended a mere reprinting or borrowing of the work. As  explained above, it became an integral part of a larger, new collective work.  The use to which the diver photograph was put was clearly a transformative use. The Sequence reflects the transformation of the photograph as it is faded into  and out of the preceding and following photographs (after having turned the  horizontal diver onto a vertical axis). The Sequence also integrates the visual  presentation with an audio presentation consisting of copyrightable music. The  resultant moving and morphing visual creation transcends a use that is fair  within the context of  107. Moreover, while the CNG is a product that may serve  educational purposes, it is marketed to the public at book stores, specialty  stores, and over the Internet. The Society is a non-profit organization, but its  subsidiary National Geographic Enterprises, which markets and distributes the  CNG, is not; the sale of the CNG is clearly for profit. Finally, the inclusion  of Greenberg's diver photograph in the Sequence has effectively diminished, if  not extinguished, any opportunity Greenberg might have had to license the  photograph to other potential users.17


22
Alternatively, the Society contends that its use of Greenberg's diver  photograph, which appeared on the cover of the January 1962 issue of the  Magazine, constitutes a de minimis use and thus is not actionable. We find no  merit in that argument in the context of this derivative and collective work,  the Sequence.


23
In assessing a de minimis defense, we must examine both the quality and quantity  of the use.18 Greenberg's photograph is one of ten selected and arranged by the  Society and constitutes one-tenth of the entire Sequence; a pro-rata share.  Thus, when comparing the entire work with the contribution at issue, it clearly  represents a significant portion of the new work. This is particularly  accentuated in a qualitative way when we consider that only ten covers from a  universe of some 1200 covers of the Magazine, embracing 108 years of  publication, were selected for this composition. Moreover, the instruction  materials that accompany the CD-ROM discs inside the CNG product box refer to  the Sequence as "The Complete National Geographic icon" (emphasis added).  [R1-20- Ex.A]


24
Each and every time a user of the CNG views any of the 30 discs, the user views  the Sequence-the projection of the Sequence is automatic without any prompting  from the user. Thus, the use of the Sequence in the context of the entire CNG is  not a de minimis use that fails to reach the threshold of actionable copyright  infringement. The two cases principally relied upon by the Society, Ringgold v.  Black Entm't Television, Inc., 126 F.3d 70 (2d Cir. 1997), and Amsinck v.  Columbia Pictures Indus., Inc., 862 F.Supp. 1044 (S.D.N.Y. 1994), are not to the  contrary. The "iconic" display at the beginning of each disc in the CNG product  argues against the suggestion that the use of the Sequence in the CNG or the use  of the Greenberg diver photograph in the Sequence is inconsequential.  Accordingly, because we find the unauthorized use of the subject photograph to  be both qualitatively and quantitatively significant, we reject the de minimis  defense advanced by the Society and its putative co- infringers.

III.  CONCLUSION

25
We conclude that the unauthorized use of the Greenberg photographs in the CNG  compiled and authored by the Society constitutes copyright infringement that is  not excused by the privilege afforded the Society under  201(c). We also find  that the unauthorized use of Greenberg's diver photograph in the derivative and  collective work, the Sequence, compiled by the Society, constitutes copyright  infringement, and that the proffered de minimis use defense is without merit. Upon remand, the district court should ascertain the amount of damages and  attorneys fees that are due as well as any injunctive relief that may be  appropriate. In assessing the appropriateness of injunctive relief, we urge the  court to consider alternatives, such as mandatory license fees, in lieu of  foreclosing the public's computer-aided access to this educational and  entertaining work.


26
REVERSED and REMANDED. [Tabular or Graphical Material Omitted][Tabular or Graphical Material Omitted]

APPENDIX B

27
EXCERPT FROM H.R. 94-1476 (1976)                 reprinted in 1976 U.S.C.C.A.N 5659

Contributions to collective works

28
Subsection (c) of section 201 deals with the troublesome problem of ownership  of copyright in contributions to collective works, and the relationship  between copyright ownership in a contribution and in the collective work in  which it appears. The first sentence establishes the basic principle that  copyright in the individual contribution and copyright in the collective work  as a whole are separate and distinct, and that the author of the contribution  is, as in every other case, the first owner of copyright in it. Under the  definitions in section 101, a 'collective work' is a species of 'compilation'  and, by its nature, must involve the selection, assembly, and arrangement of  'a number of contributions.' Examples of 'collective works ' would ordinarily  include periodical issues, anthologies, symposia, and collections of the  discrete writings of the same authors, but not cases, such as a composition  consisting of words and music, a work published with illustrations or front  matter, or three one-act plays, where relatively few separate elements have  been brought together. Unlike the contents of other types of 'compilations,'  each of the contributions incorporated in a 'collective work' must itself  constitute a 'separate and independent' work, therefore ruling out  compilations of information or other uncopyrightable material and works  published with editorial revisions or annotations. Moreover, as noted above,  there is a basic distinction between a 'joint work,' where the separate  elements merge into a unified whole, and a 'collective work,' where they  remain unintegrated and disparate.


29
The bill does nothing to change the rights of the owner of copyright in a  collective work under the present law. These exclusive rights extend to the  elements of compilation and editing that went into the collective work as a  whole, as well as the contributions that were written for hire by employees of  the owner of the collective work, and those copyrighted contributions that  have been transferred in writing to the owner by their authors. However, one  of the most significant aims of the bill is to clarify and improve the present  confused and frequently unfair legal situation with respect to rights in  contributions.


30
The second sentence of section 201(c), in conjunction with the provisions of  section 404 dealing with copyright notice, will preserve the author's  copyright in a contribution even if the contribution does not bear a separate  notice in the author's name, and without requiring any unqualified transfer of  rights to the owner of the collective work. This is coupled with a presumption  that, unless there has been an express transfer of more, the owner of the  collective work acquires "only the privilege of reproducing and distributing  the contribution as part of that particular collective work, any revision of  that collective work, and any later collective work in the same series."


31
The basic presumption of section 201(c) is fully consistent with present law  and practice, and represents a fair balancing of equities. At the same time,  the last clause of the subsection, under which the privilege of republishing  the contribution under certain limited circumstances would be presumed, is an  essential counterpart of the basic presumption. Under the language of this  clause a publishing company could reprint a contribution from one issue in a  later issue of its magazine, and could reprint an article from a 1980 edition  of an encyclopedia in a 1990 revision of it; the publisher could not revise  the contribution publisher could not revise the contribution itself or include  it in a new anthology or an entirely different itself or include it in a new  anthology or an entirely different magazine or other collective work.



NOTES:


1
  Hereafter, all references to statutory sections ("§") will be to Title 17 of the  United States Code, unless indicated otherwise.


2
  The Society publishes multiple regional and international editions of each issue  of the Magazine. These various editions differ from one another in the language  in which they are written and the advertisements that are printed. The CNG  includes only one representative edition of each issue.


3
  Mindscape indicates that it has not registered a claim of copyright in the  Program, which is manifestly copyrightable. See  101 (defining "computer  program"), 102; Montgomery v. Noga, 168 F.3d 1282, 1288 (11th Cir. 1999).  However, copyright arises by operation of law upon fixation of an original work  of authorship in a tangible medium of expression, which has clearly occurred in  the case of the Program. See  102; Montgomery, 168 F.3d at 1288. Moreover,  Mindscape has represented to this court that two component elements of the  Program, the CDA and PicTools, each of which are separately copyrightable  computer programs, have been registered with the Copyright Office by Dataware  Technologies, Inc., and Pegasus Imaging Corp., respectively. Because it consists  of at least two other individually copyrighted works, the Program meets the  definition of both a "compilation" and a "collective work" under 101 of the  Act.


4
  A copy of the registration form (application), which when approved by the  Copyright Office became the registration certificate, is attached hereto as  Appendix A.


5
  There is no evidence in the record that would support the theory that National  Geographic Enterprises or Mindscape, neither of which has a copyright interest  in the original issues of the Magazine, somehow are privy to the privilege in   201(c) enjoyed by the Society.


6
  In the Amended Complaint, Greenberg refers to Mindscape's and National  Geographic Enterprises's liability as "at least vicarious." We construe this as  an allegation of contributory copyright infringement. A contributory copyright  infringer is "one who, with knowledge of the infringing activity, induces,  causes or materially contributes to the infringing conduct of another."  Cable/Home Communication Corp. v. Network Prods., Inc., 902 F.2d 829, 845 (11th  Cir. 1990) (citations omitted). Accordingly, there can be no contributory  infringement without a finding that there was direct copyright infringement by  another party. Id.
Further, the CNG appears to be a "joint work," which is defined under  101 as  "a work prepared by two or more authors with the intention that their  contributions be merged into inseparable or interdependent parts of a unitary  whole." Here the two "authors," the Society and Mindscape ("authors" under the  legal fiction created in  201(b)), clearly intended their contributions of the  Sequence, Replica, and Program to function and be presented as a unitary whole.  The CNG also fits the definition of a "collective work" under  101; that is, "a  work . . . in which a number of contributions, constituting separate and  independent works in themselves, are assembled into a collective whole." The  concept of the "collective work" is included within the term "compilation,"  which is defined in  101 as "a work formed by the collection and assembling of  preexisting materials . . . that are selected, coordinated, or arranged in such  a way that the resulting work as a whole constitutes an original work of  authorship." Whether the CNG is considered a "joint work" or a "collective work"  makes no difference in our analysis because under each definition, a work  results that is copyrightable as an entity separate and distinct from its  constituent, pre-existing, separately copyrightable contributions.


7
  See Paul J. Heald and Suzanna Sherry, "Implied Limits on the Legislative Power:  the Intellectual Property Clause as an Absolute Constraint on Congress," 2000 U.  Ill. L. Rev. 1119 (2000).


8
  Appreciation of fundamental principles is required in all areas of the law, but  is particularly important in the copyright arena. As observed by Professor L.  Ray Patterson's opening remarks in his insightful article entitled  "Understanding the Copyright Clause," 47 J. Copyright Soc'y 365 (2000):
Probably few industries as large as the copyright industry have rested on a  legal foundation as slim as the twenty-four words of the copyright clause. And  probably no foundation of comparable importance has been so little understood  and so often ignored. This is all the more surprising because the components of  the copyright industry-information/learning/entertainment-are so important to a  free society, and because the history of the copyright clause is so well  documented.
Id. at 365. The copyright clause provides: "The Congress shall have Power . . .  To promote the Progress of Science . . . by securing for limited Times to  Authors . . . the exclusive Right to their . . . Writings." U.S. Const. art. I,   8, cl. 8.


9
  Section 106 reserves to the owner of a copyright the rights: 1) to reproduce the copyrighted work in copies or phonorecords; (2) to prepare  derivative works based upon the copyrighted work; (3) to distribute copies or  phonorecords of the copyrighted work to the public by sale or other transfer of  ownership, or by rental, lease, or lending; (4) in the case of literary,  musical, dramatic, and choreographic works, pantomimes, and motion pictures and  other audiovisual works, to perform the copyrighted work publicly; (5) in the  case of literary, musical, dramatic, and choreographic works, pantomimes, and  pictorial, graphic, or sculptural works, including the individual images of a  motion picture or other audiovisual work, to display the copyrighted work  publicly; and (6) in the case of sound recordings, to perform the copyrighted  work publicly by means of a digital audio transmission.


10
  It does not satisfy the definition of "compilation" since inclusion of all  issues of a publication in chronological order does not satisfy the minimum  creativity necessary for the selection, coordination, or arrangement that would  result in an original work of authorship. See Warren Publ'g, Inc. v. Microdos  Data Corp., 115 F.3d 1509, 1518-19 (11th Cir. 1997) (en banc) (holding that work  incorporating "entire relevant universe" did not exhibit sufficient creativity  in selection to merit copyright protection as a compilation).


11
  A reproduction of the entire discussion in the House and Senate Reports is set  out in Appendix B.


12
  The Society characterizes this case as one in which there has merely been a  republication of a preexisting work, without substantive change, in a new  medium; specifically, digital format. As discussed in the text, however, this  case is both factually and legally different than a media transformation. The  Society analogizes the digitalization of the Magazine to the reproduction of the  Magazine on microfilm and microfiche. While it is true that both the digital  reproductions and the microfilm/microfiche reproductions require a mechanical  device for viewing them, the critical difference, from a copyright perspective,  is that the computer, as opposed to the machines used for viewing microfilm and  microfiche, requires the interaction of a computer program in order to  accomplish the useful reproduction involved with the new medium. These computer  programs are themselves the subject matter of copyright, and may constitute  original works of authorship, and thus present an additional dimension in the  copyright analysis. Because this case involves not only the incorporation of a  new computer program, but also the combination of the Sequence and the Replica,  we need not decide in this case whether the addition of only the Program would  result in the creation of a new collective work.


13
  As noted earlier, the Society failed to indicate the third, and critical,  element of the new work, the Program. While the storage and retrieval system may  be "transparent" to the unsophisticated computer user, it nevertheless is  present and integral to the operation and presentation of the data and images  viewed and accessed by the user. Giving the Society the benefit of the doubt, it  may not have intentionally perpetrated a fraud on the Copyright Office.


14
  We indicate "might" because a persuasive argument can be made that when the  Replica portion of the CNG was converted from text and picture images on a page  to electronic, digital format, the statutory definition of a "derivative work"  was not satisfied. A "derivative work" is defined under  101 as: a work based upon one or more preexisting works, such as a translation, musical  arrangement, dramatization, fictionalization, motion picture version, sound  recording, art reproduction, abridgment, condensation, or any other form in  which a work may be recast, transformed, or adapted. A work consisting of  editorial revisions, annotations, elaborations, or other modifications which, as  a whole, represent an original work of authorship, is a "derivative work". (Emphasis added). Note that in order to qualify as a derivative work, the  resulting work (including "revisions") after transformation must qualify as an  "original work of authorship." Thus, the mere electronic digital reproduction  that represents the Replica may not qualify as a derivative work, and thus not  violate Greenberg's exclusive right to prepare derivative works under  106. See  supra note 10. This derivative-works issue may be addressed by the Supreme Court  in Tasini v. New York Times Co., 972 F.Supp. 804 (S.D.N.Y. 1997), rev'd 206 F.3d  161 (2d Cir. 2000), cert. granted, 69 U.S.L.W. 3312, 3316 (U.S. Nov. 6, 2000)  (No. 00-201). But here, as explained above, we have far more than a mere  reproduction in another medium.


15
  Among the factors to be considered in determining whether a use of a copyrighted  work is a "fair use" are:
(1) the purpose and character of the use, including whether such use is of a  commercial nature or is for nonprofit educational purposes;
(2) the nature of the copyrighted work;
(3) the amount and substantiality of the portion used in relation to the  copyrighted work as a whole; and
(4) the effect of the use upon the potential market for or value of the  copyrighted work.
17 U.S.C.  107.


16
  In Campbell, the Supreme Court indicated that the statutory factors in  107  should not "be treated in isolation, one from another. All are to be explored,  and the results weighed together, in light of the purposes of copyright." 510  U.S. at 578, 114 S.Ct. at 1170-71.


17
  The inclusion by the Society of Greenberg's photograph in a newly copyrighted  work, the Sequence, clearly indicates that the Society claims certain copyright  rights in the photograph, with which potential licensees or assignees of the  photograph would have to be concerned.


18
  See Horgan v. MacMillan, Inc., 789 F.2d 157, 162 (2d Cir. 1986) ("Even a small  amount of the original, if it is qualitatively significant, may be sufficient to  be an infringement."); Metro-Goldwyn- Mayer, Inc. v. American Honda Motor Co.,  900 F.Supp. 1287, 1300 (C.D.Cal. 1995) ("[T]he court must look to the  quantitative and qualitative extent of the copying involved.").